DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,904,608 in view of Saylor et al (US Patent No. 9,413,710). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn towards capturing a screen shot and sharing the screen shot with at least one sharing user associated with a second terminal. The current claim differs by reciting limitations of determine sharing settings set by the first user on the SNS, the sharing settings including sharing the new image data in a timeline on the SNS associated with the first user; and at least one second terminal associated with the at least one sharing user by sharing the new image data in the timeline on the SNS based on the determined sharing settings set by the first user . 
In similar field of endeavor, Saylor et al teaches determine sharing settings set by the first user on the SNS, the sharing settings including sharing the new image data in a timeline on the SNS associated with the first user; and at least one second terminal associated with the at least one sharing user by sharing the new image data in the timeline on the SNS based on the determined sharing settings set by the first user (Col.12 line 53-Col.13 line 39, Col.14 lines 8-28). Therefore, it would have been obvious to one of ordinary to modify the reference before the effectively filing date of the claimed invention for the purpose of easily allowing user to share content with a specific small group of people, a large group of people or with everyone. 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US PG Pub No. 2017/0280200), in view of Saylor et al (US Patent No. 9,413,710).
Regarding claim 1, Sharma et al teaches a Social Networking Service (SNS) server (Figures 1 and 3) comprising: 
a memory including computer readable instructions; and at least one processor configured to execute the computer readable instructions (Para. 0016-17) to, 
distribute first video content to a first terminal associated with a first user of the SNS (Figure 1; Para. 0020, 0024); 
receive a share command from the first terminal (Figure 4, Step 412), the share command including a command to distribute new image data [508] and the new image data generated based on the first video content (Figures 4-5; Para. 0053-54, 0056); 
receive the new image data from the first terminal; and distribute the new image data (Para. 0058) in response to the received share command from the first terminal (Figure 5; Para. 0054). 
The reference is unclear with respect to at least one sharing user of the SNS selected by the first user, the at least one sharing user associated with the first user;  
determine sharing settings set by the first user on the SNS, the sharing settings including sharing the new image data in a timeline on the SNS associated with the first user; and at least one second terminal associated with the at least one sharing user by sharing the new image data in the timeline on the SNS based on the determined sharing settings set by the first user. 
In similar field of endeavor, Saylor et al teaches one sharing user of the SNS selected by the first user, the at least one sharing user associated with the first user (Col.6 line 54-Col.7 line 2); determine sharing settings set by the first user on the SNS, the sharing settings including sharing the new image data in a timeline on the SNS associated with the first user; and at least one second terminal associated with the at least one sharing user by sharing the new image data in the timeline on the SNS based on the determined sharing settings set by the first user (Col.12 line 53-Col.13 line 39, Col.14 lines 8-28). Therefore, it would have been obvious to one of ordinary to modify the reference before the effectively filing date of the claimed invention for the purpose of easily allowing user to share content with a specific small group of people, a large group of people or with everyone. 
Claim 2 is rejected wherein the share command is received from the first terminal in response to the first terminal determining new image data associated with the first video content is stored in an image management table (Sharma: Figure 4-5; Para. 0056 and Saylor: Col.23 lines 18-28).  
Claim 3 is rejected wherein the at least one processor is further configured to execute the computer readable instructions to: 
receive a response to the new image data from the at least one second terminal, the response including response content from the at least one sharing user; and  transmit the received response to the first terminal (Saylor: Col.15 lines 30-40).  
Claim 4 is rejected wherein the at least one processor is further configured to execute the computer readable instructions to, 
identify the at least one sharing user based on settings of a chat group of the SNS, the chat group including the first user (Saylor: Col.12 line 53-Col.13 line 39, Col.14 lines 8-28).  
Claim 5 is rejected wherein the at least one processor is further configured to execute the computer readable instructions to: post the new image data to the chat group (Saylor: Col.12 line 53-Col.13 line 39, Col.14 lines 8-28).  
Regarding claim 6, Sharma and Saylor, the combination teaches limitations discussed with respect to claim 1. The combination teaches transmit the new image data to a timeline on the SNS associated with the first user (Saylor: Col.12 line 53-Col.13 line 39, Col.14 lines 8-28).
Regarding claim 9, Sharma and Saylor, the combination teaches limitations discussed with respect to claim 1 and rejected for same reasons. The combination teaches a method of operating a user terminal (Sharma: Figures 1 and 3), the method comprising: receiving, using at least one processor, first video content from a social networking service (SNS) server (Sharma: Figures 1, 3; Para. 0016-17); receiving, using the at least one processor, a capture command to capture new image data of the first video content being played back from a user (Sharma: Figures 4-5; Para. 0053-54, 0056); generating, using the at least one processor, the new image data from the first video content in response to the received capture command (Sharma: Figures 4-5); receiving, using the at least one processor, a share command from the first user, the share command including information indicating sharing settings associated with the SNS (Sharma: Figures 4; Step 412); the sharing setting including sharing the new image data in a timeline on the SNS associated with the first user;
and transmitting, using the at least one processor, the share command and the new image data to the SNS server, the transmitted share command causing the SNS server to55Atty. Dkt. No. 6547LN-000017-US-COA distribute the new image data to at least one second terminal associated with at least one second user of the SNS selected by the first user based on the determined sharing settings set by the first user (Saylor: Col.6 line 54-Col.7 line 2), the distributing the new image data including sharing the new image data in the timeline on the SNS (Sharma: Para. 0058 and Saylor: Col.12 line 53-Col.13 line 39, Col.14 lines 8-28).  
Claim 10 is rejected wherein the sharing settings includes an information indicating a chat group of the SNS, the chat group including the user; and the transmitting the share command to the SNS server further causes the SNS server to, identify the at least one second user based on settings of the chat group of the SNS, and transmit the new image data to the at least one second terminal associated with the identified at least one second user (Sharma: Figure 4; Step 412 and Saylor: Col.12 line 53-Col.13 line 39, Col.14 lines 8-28).  
Claim 11 is rejected wherein the transmitting the new image data to the at least one second terminal includes: posting the new image data to the chat group by the SNS server (Saylor: Col.12 line 53-Col.13 line 39, Col.14 lines 8-28).  
Claim 12 is rejected for same reasons as discussed with respect to claim 6.
Claim 17 is rejected for same reasons discussed with respect to claims 1 and 9.
Claim 18 is rejected for same reasons discussed with respect to claim 2.
Claim 19 is rejected for same reasons discussed with respect to claim 3.
Claim 20 is rejected for same reasons discussed with respect to claims 4 and 5. 

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al, in view of Saylor et al, further in view of Lewis et al (US PG Pub No. 2019/0173939).
Regarding claim 7, Sharma and Saylor, the combination teaches limitations discussed with respect to claim 1 and from the first terminal as discussed above. 
The combination is unclear with respect to receive network location information related to a network location where the first video content is stored; and transmit the network location information to the at least one second terminal, the network location information allowing the at least one second terminal of the at least one sharing user to play back the first video content. 
In similar field of endeavor, Lewis et al teaches receive network location information related to a network location where the first video content is stored; and transmit the network location information to the at least one second terminal, the network location information allowing the at least one second terminal of the at least one sharing user to play back the first video content (Figure 8-9; Abstract; Para. 0032). Therefore, it would have been it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of allowing user(s) to retrieve content from same source to avoid quality and/or time differences.
Regarding claim 13, Sharma and Saylor, the combination teaches limitations discussed with respect to claim 9 and new image data as discussed above. The combination is unclear with respect to wherein the transmitting the share command further includes: transmitting network location information related to a network location where data is stored to the SNS server, and the SNS server is further caused to transmit the network location information to the at least one second terminal, the network location information allowing the at least one second terminal to play back the data. 
In similar field of endeavor, Lewis et al teaches the transmitting the share command further includes: transmitting network location information related to a network location where data is stored to the SNS server, and the SNS server is further caused to transmit the network location information to the at least one second terminal, the network location information allowing the at least one second terminal to play back the data (Figure 8-9; Abstract; Para. 0032). Therefore, it would have been it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of allowing user(s) to retrieve content from same source to avoid quality and/or time differences.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al, in view of Saylor et al, Lewis et al, further in view of Shimizu et al (US PG Pub No. 2017/0212670).
Regarding claim 8, Sharma and Saylor, the combination teaches limitations discussed with respect to claim 7. The combination teaches transmitting information to at least one second terminal as discussed above. The combination is unclear with respect to the time position information identifying a time position within the first video content corresponding to the new image data. 
In similar field of endeavor, Shimizu et al teaches the time position information identifying a time position within the first video content corresponding to the new image data (Fig. 2; Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of allowing user(s) to keep track of time when specific image was added by particular user(s) to facilitate searching image(s) faster.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al, in view of Saylor et al, further in view of Shimizu et al (US PG Pub No. 2017/0212670).
Regarding claim 14, Sharma and Saylor, the combination teaches limitations discussed with respect to claim 7. The combination is unclear with respect to time position information associated with the new image data, the time position information identifying a time position within the first video content corresponding to the new image data. 
In similar field of endeavor, Shimizu et al teaches the time position information identifying a time position within the first video content corresponding to the new image data (Fig. 2; Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of allowing user(s) to keep track of time when specific image was added by particular user(s) to facilitate searching image(s) faster.
 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al, in view of Saylor et al, Shimizu et al and further in view of Lewis et al.
Regarding claim 15, Sharma and Saylor, the combination teaches limitations discussed with respect to claim 9. The combination teaches storing, using the at least one processor, information associated with the new image data in a management table and the first content (Sharma: Figure 1; Para. 0020, 0024). The combination is unclear with respect to the information including a video content identifier associated with the first video content, and time position information identifying a time position within the first video content corresponding to the new image data. 
In similar field of endeavor, Shimizu et al teaches the information including a video content identifier associated with the first video content, and time position information identifying a time position within the first video content corresponding to the new image data (Fig. 2 and 16; Para. 0035). Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the purpose of allowing user(s) to keep track of time when specific image was added by user(s) to facilitate searching image(s) faster.
Sharma, Saylor and Shimizu, the combination is unclear with respect to network location information indicating a network location. 
In similar field of endeavor, Lewis et al teaches network location information indicating a network location (Figure 8-9; Abstract; Para. 0032). Therefore, it would have been it would have been obvious to one of ordinary skill in the art to modify the combination before the effectively filing date of the claimed invention for the common knowledge purpose of allowing user(s) to retrieve content from same source to avoid quality and/or time differences.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423